Case: 22-60041     Document: 00516555560         Page: 1     Date Filed: 11/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 23, 2022
                                  No. 22-60041                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Monica Lucila Flores-Esparza,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                             Agency No. A089 935 033


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Monica Lucila Flores-Esparza, a native and citizen of Mexico,
   petitions us for review of a Board of Immigration Appeals decision denying
   her motion to reconsider that is based on her previously denied cancellation
   of removal claim.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60041      Document: 00516555560          Page: 2   Date Filed: 11/23/2022




                                    No. 22-60041


          Review of a motion to reopen is disfavored. Lara v. Trominski, 216
   F.3d 487, 496 (5th Cir. 2000). Accordingly, this court reviews the denial of
   a motion to reopen under a “highly deferential abuse of discretion standard.”
   Id. This standard requires a ruling to stand, even if this court concludes that
   it is erroneous, “so long as it is not capricious, racially invidious, utterly
   without foundation in the evidence, or otherwise so irrational that it is
   arbitrary rather than the result of any perceptible rational approach.” Zhao
   v. Gonzales, 404 F.3d 295, 304 (5th Cir. 2005) (internal quotation marks and
   citation omitted).
          The BIA addressed Flores-Esparza’s cancellation claims on the
   merits, finding that her daughter would not suffer the requisite hardship to
   support a grant of cancellation of removal. We lack jurisdiction to consider
   Flores-Esparza’s cancellation arguments because the BIA’s decision on that
   relief is “a discretionary and authoritative” one barred from our review
   pursuant to Patel v. Garland, 142 S. Ct. 1614, 1621-22 (2022). Castillo-
   Gutierrez v. Garland, 43 F.4th 477, 481 (5th Cir. 2022). Because we may not
   review the BIA’s ruling denying cancellation of removal, we need not address
   the issue whether Flores-Esparza’s daughter was rendered ineligible as a
   qualifying relative when she turned 21 years old. See INS v. Bagamasbad, 429
   U.S. 24, 25 (1976).
          DISMISSED.




                                         2